Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a cylinder connected on the base and including an air storage seat communicating on the cylinder”. It is not clear what is meant by the phrase “an air storage seat communicating on the cylinder”, because it is not clear with what or how the seat is communicating with another element. 
	Claim 1 recites the limitation “…thus connecting the transmission mechanism automatedly”. It is not clear what is meant by the term automatedly.
	Claim 2 recites “wherein the base includes multiple positing orifices”. It is unclear if these are the same orifices already described in claim 1.
2 recites the limitation "the motor" in 22.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites the limitation “a bearing” in line 23; it is not clear if this is meant to be a different bearing than that described in claim 1.
Claim 3 recites the limitation "the drive gear" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the term “dear” should be changed to “gear”.
Claim 4 recites the limitation "the drive gear" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the term “dear” should be changed to “gear”.
Claim 6 recites the limitation “a surrounding element…one-pieces with the toothed portion”. This wording is unclear, and should be rewritten to state that the two components are formed in one piece.
Claim 8 recites the limitation “a counterweight portion” and “a toothed portion” in line 24; it is not clear if this is meant to be a different counterweight portion/toothed portion than that described in claim 4.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US PGPub No. 2015/0330379).

Chou teaches:

limitations from claim 1, an air compressor (FIG. 1) comprising: a base (1) including multiple positioning orifices (see FIG. 1-2; 10 and at pinion 13 for example), one of which accommodates a bearing (110); a cylinder (11) connected on the base and including an air storage seat communicating on the cylinder (see chamber 110); and a transmission mechanism (2) driving a piston (14) to reciprocately move in the cylinder (paragraph 19), thus compressing air; wherein the transmission mechanism including a torque gear (3-4) and a central orifice (420; FIG. 6) defined on the torque gear, and the transmission mechanism further including a connection rod (5) extending from the torque gear, wherein the central orifice has screw threads formed therein (paragraph 23 and bolt 6), and the central orifice of the torque gear corresponds to the bearing (101) in the one positioning orifice of the base (FIG. 1), and a screw bolt (6) is screwed with the central orifice after being inserted through the bearing and the torque gear, thus connecting the transmission mechanism automatedly (paragraph 23 and FIG. 1); wherein the connection rod (5) of the torque gear is rotatably connected with the piston (paragraph 19);

limitations from claim 4, wherein the torque gear further has a counterweight portion (4) and a toothed portion (3), the counterweight portion and the toothed portion are removably connected together (as in FIG. 3), and the toothed portion meshes with the drive dear (paragraph 19);



limitations from claim 8, wherein the central orifice (420) of the torque gear (3-4) is defined on a counterweight portion (4; FIG. 6) which is connected on a toothed portion (3), wherein the counterweight portion has a surrounding element (422) extending around the peripheral side of the central orifice and on a bottom of the counterweight portion, and the surrounding element is one-piece formed with the counterweight portion (see FIG. 6’ paragraphs 20 and 23);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al (US Patent No. 4,551,074) in view of Chou (US PGPub No. 2002/0178907).

Asaka teaches:




    PNG
    media_image1.png
    622
    457
    media_image1.png
    Greyscale


Asaka teaches a bolt without threads, instead using a locking ring;

Chou teaches 

an air compressor (FIG. 2) including a body (1) with an orifice accommodating a bearing (12), and a torque gear (14-15) with a central orifice (into which fastener 16 is inserted); wherein the central orifice has screw threads formed therein (paragraph 18), and the central orifice of the torque gear corresponds to the bearing in the one positioning orifice of the base (see FIG. 2), and a screw bolt (16) is screwed with the central orifice after being inserted through the bearing and the torque gear, thus connecting the transmission mechanism automatedly (FIG. 2; paragraph 18); 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to fasten the torque gear to the bearing and housing in the compressor of Asaka, using a threaded fastener in an orifice of the gear as taught by Chou, in order to reduce stresses on the shaft of the compressor torque gear (paragraphs 4-5 and 9 of Chou); 



Asaka further teaches:

limitations from claim 2, wherein the base includes multiple positioning orifices which are a first positioning orifice and a second positioning orifice, a drive gear (11) inserted through the first positioning orifice and mounted on a center of an end of the motor (4), and a bearing accommodated in the second positioning orifice, wherein the bearing is comprised of an external ring, an internal ring, and multiple balls defined between the internal ring and the external ring (see annotated FIG. 1 below)


    PNG
    media_image2.png
    622
    453
    media_image2.png
    Greyscale


limitations from claim 3, wherein the torque gear further has a counterweight portion (13) and a toothed portion (12), the counterweight portion and the toothed portion are one-piece (see FIG. 2) formed in a powder metallurgy manner (this limitation is considered product-by-process, the prior art meets the structural limitations of the final product and therefore reads on the claim limitations) and the toothed portion meshes with the drive dear C. 2 Lines 19-26);

limitations from claim 5, wherein an upper surface of the base flushes with a top of the bearing, a spacing between the upper surface of the base and the toothed portion of the torque gear is a distance which is more than zero, such that the 
	
	
    PNG
    media_image3.png
    517
    541
    media_image3.png
    Greyscale




Regarding claim 4: 

Asaka teaches a counterweight portion (13) and a threaded portion (12) that are integrally formed rather than separable;

However, Chou teaches that counterweights and threaded portions are known in the art to be formed either as integral pieces (see FIG. 3, components 62, 622) or alternatively as separable pieces (see for example FIG. 2);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to form the counterweight and gear portion of Asaka as separable pieces, as taught by Chou, in order to allow for the parts to be 





Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al (US Patent No. 4,551,074) in view of Chou (US PGPub No. 2002/0178907) as applied to claim 1 above, and in further view of Chou (US PGPub No. 2015/0330379).

Asaka does not teach a surrounding element for the central orifice of Asaka;

Chou ‘379 teaches:

an air compressor (FIG. 1) comprising: a base (1) including multiple positioning orifices (see FIG. 1-2; 10 and at pinion 13 for example), one of which accommodates a bearing (110); a cylinder (11) connected on the base; and a transmission mechanism (2) driving a piston (14) to reciprocately move in the cylinder (paragraph 19), thus compressing air; wherein the transmission mechanism including a torque gear (3-4) and a central orifice (420; FIG. 6) defined on the torque gear; wherein the central orifice of the torque gear is defined in the toothed portion (as per Asaka), and the toothed portion has a surrounding element (422) extending around a peripheral side of the central orifice and one-pieces formed with the toothed portion (see FIG. 6; paragraph 20, 23);







Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US PGPub No. 2015/0330379) as applied to claim 1 above, and in further view of Chou (US Patent No. 6,200,110).

Chou ‘379 does not teach a particular manner of attaching the rod (5) to the piston (14);

However, Chou ‘110 teaches an air compressor including a connecting rod (292) attached to a piston (28) via a clamping ring (293);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to attach the piston and connecting rod of Chou ‘379 using known methods in the art, such as the clamp ring of Chou ‘110, in order to securely fasten the two components.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following prior art teach air compressors with torque gears/counterweights support by a bolt and/or bearing: 7462018, 6655928;

The following prior art teaches a threaded bolt for attaching eccentric gearing to a shaft: 9441619, 7125228.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746